Exhibit 32.2 DIRECT INSITE CORP. CERTIFICATION OF PERIODIC REPORT I, Lowell Rush,Chief Financial Officer of Direct Insite Corp. (the “Company”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: The Quarterly Report on Form 10-Q of the Company for the three months ended June 30, 2016 (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 11, 2016 By: /s/ Lowell M. Rush Lowell M. Rush Chief Financial Officer (Principal Accounting Officer and Principal Financial Officer)
